           Case 7:16-cr-00535-CS Document 75 Filed 05/12/20 Page 1 of 7



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------                      X
                                                            :
  UNITED STATES OF AMERICA                                  :     FINAL ORDER OF FORFEITURE
                                                            :
                   -v.-                                     :     S1 16 Cr. 535 (CS)
                                                            :
  MICHAEL KLEIN,                                            :
                                                            :
                          Defendant.                        :
                                                            :
  ------------------------------------                      X
                WHEREAS, on or about July 24, 2019, the Court entered a Second Preliminary

Order of Forfeiture as to Substitute Assets (the “Substitute Assets Order”) (D.E. 68), which ordered

the forfeiture of all of the Defendant’s right, title, and interest in the following property:

                a) the property listed in Appendix A (“Appendix A Property”) attached hereto;

                    and

                b) the sublease entered on or about May 1, 2014 between Harbour Ridge Property
                   Owners Association, Inc., the Defendant, and Wendy E. Klein, in which they
                   were granted the exclusive right of use and occupancy of boat slip, South Dock
                   #51 (the “Boat Slip”), which is located in Harbour Ridge, Palm City, FL and
                   the right of use of the docks adjacent to the Boat Slip;

(a. and b. together, the “Substitute Assets”);

                WHEREAS, the Substitute Assets Order directed the United States to publish, for

at least thirty (30) consecutive days, notice of the Substitute Assets Order, notice of the United

States’ intent to dispose of the Substitute Assets, and the requirement that any person asserting a

legal interest in the Substitute Assets must file a petition with the Court in accordance with the

requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The Substitute Assets

Order further stated that the United States could, to the extent practicable, provide direct written

notice to any person known to have an alleged interest in the Substitute Assets and as a substitute

for published notice as to those persons so notified;
           Case 7:16-cr-00535-CS Document 75 Filed 05/12/20 Page 2 of 7



               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Substitute

Assets before the United States can have clear title to the Substitute Assets;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Appendix A Property was posted on an official government internet site

(www.forfeiture.gov) beginning on October 12, 2019, for thirty (30) consecutive days, through

November 10, 2019, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and

Maritime Claims and Asset Forfeiture Actions and proof of such publication was filed with the

Clerk of the Court on May 1, 2020 (D.E. 72);

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Boat Slip was posted on an official government internet site (www.forfeiture.gov) beginning

on February 14, 2020, for thirty (30) consecutive days, through March 14, 2020, pursuant to Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture

Actions and proof of such publication was filed with the Clerk of the Court on May 1, 2020 (D.E.

71);

               WHEREAS, on or about August 23, 2019, and October 4, 2019, notice of the

Substitute Assets Order was sent by Federal Express to:

               a. William Reich, Tannersville, New York 12485;

               b. Michael Pastore, West Palm Beach, Florida 33401;

               c. Alan Klein, Woodcock Knolls, Cross River, New York 10518;

               d. Angela D. Lipsman, Rubinstein & Corozzo, LLP, 260 Madison Avenue, 22nd
                  Floor, New York, NY 10016;
                                                 2
             Case 7:16-cr-00535-CS Document 75 Filed 05/12/20 Page 3 of 7




                e. Wendy Klein, Princewood Lane, Stuart, Florida 34997;

                f. Abigayil Klein, Woodcock Knolls, Cross River, New York 10518; and

                g. Michael Klein, Estill, South Carolina 29918;

(collectively, the “Noticed Parties”);

                WHEREAS, in or about September 2019, Abigayil Klein (the “Petitioner”)

submitted a petition to the Government asserting an interest in the following Appendix A Property:

                1. Envelope containing (4pcs) Series EE Savings Bonds:

                       a. $50 US Savings Bonds Series EE L54999147EE;

                       b. $200 US Savings Bond Series EE R122802077EE;

                       c. $200 US Savings Bond R12280278EE; and

                       d. $500 US Savings Bond D66714488EE;

(the “Subject Property”);

                WHEREAS, on or about May 4, 2020, the Court entered a Stipulation and Order

releasing the Subject Property to the Petitioner (D.E. 73);

                WHEREAS, the Government seeks the entry of a Final Order of Forfeiture

forfeiting all right, title and interest in the Substitute Assets except for the Subject Property (the

“Forfeited Assets”) to the United States of America;

                WHEREAS, the Defendant and the Noticed Parties are the only persons and/or

entities known by the Government to have a potential interest in the Forfeited Assets;

                WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Forfeited Assets have been

filed; and



                                                  3
           Case 7:16-cr-00535-CS Document 75 Filed 05/12/20 Page 4 of 7



               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Forfeited Assets is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7), the United

States of America shall and is hereby deemed to have clear title to the Forfeited Assets.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Forfeited Assets and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
        May 12
       ____________, 2020

                                                       SO ORDERED:



                                                       ____________________________________
                                                       HONORABLE CATHY SEIBEL   XX
                                                                                XXXXX
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
      Case 7:16-cr-00535-CS Document 75 Filed 05/12/20 Page 5 of 7



                                   APPENDIX A
1. $75 US Savings Bond Series EE Patriot Bond K105770081EE
2. Envelope containing (4pcs) Series EE Savings Bonds:
      a. $50 US Savings Bond Series EE L54999147EE
      b. $200 US Savings Bond Series EE R122802077EE
      c. $200 US Savings Bond R122802078EE
      d. $500 US Savings Bond D66714488EE
3. Three $10 Green Seal Bills:
      a. 1950 B83303351B
      b. 1950A B68699944E
      c. 1963A D42347059A
4. Envelope containing one $10 bill, and twelve $2 bills:
      a. One $10 Green Seal bill, Series 1934A, B41567367D
      b. Twelve $2 Green Seal Bills of which:
          Ten are 1976 bills G8089876A, with ID Numbers: B62944180A, B62944171A

          B31682448A, B62944181A, B31682451A, B31682449A, F47483918A,

          B62944179A, and C24210755A;

          Two 1995 bills, ID Numbers: F04329859B and F42229614B

5. 1999 Colorized State Quarter Collection Inaugural Edition, 20th Century- NJ, DE, GA,
   CT, PA
6. Donald Trump Box containing:
      a. Roll of gold coins containing 25 - 2000P Sacagawea dollars
      b. Four loose 2000P Sacagawea Golden Dollars
      c. Andrew Jackson Golden Dollar
      d. John Tyler Golden Dollar
      e. Three loose Susan B Anthony Dollar Coins
      f. Four loose Bicentennial quarters 1776-1976
      g. 1957 Roosevelt dime silver
      h. Two loose 2009 Lincoln bicentennial pennies
      i. 1946D Lincoln Cent wheat penny
      j. 1950 Lincoln Cent Wheat penny
      k. 1951 Lincoln Cent Wheat penny
      l. 1954D Lincoln Cent Wheat penny
      m. 1957 Lincoln Cent Wheat penny
      n. 1958D Lincoln Cent Wheat penny
7. 9-11 one year Memorial silver coin
8. 1999 Colorized Painted US Walking liberty 1 oz. Silver
9. Fine Silver 9-11 Memorial coin, 1 Troy oz. .999 Silver

                                          5
      Case 7:16-cr-00535-CS Document 75 Filed 05/12/20 Page 6 of 7



10. 2000 Colorized Painted Walking Liberty 1 oz. Fine Silver dollar
11. Gold Bag containing:
       a. Two Thomas Jefferson $1 Golden Dollar
       b. One John Adams $1 Golden Dollar
12. Black bag containing 39 Kennedy half dollars 1967-2000 dated:
       a. One 1967 half dollar
       b. Two 1968 half dollar
       c. Nine 1971 half dollar
       d. Eight 1972 half dollar
       e. One 1973 half dollar
       f. Three 1974 half dollar
       g. Two 1776-1976 bicentennial half dollar
       h. One 1977 half dollar
       i. One 1980 half dollar
       j. Two 1981 half dollar
       k. Two 1985 half dollar
       l. One 1989 half dollar
       m. Two 1993 half dollar
       n. One 1994 half dollar
       o. One 1995 half dollar
       p. One 1999 half dollar
       q. One 2000 half dollar
13. Black bag containing eleven Lincoln pennies ranging from the years 1966 – 2007, dating:
       a. One 1966 Lincoln Memorial Cent
       b. One 1967 Lincoln Cent
       c. Four 1976 Lincoln Cent
       d. One 1984 Lincoln Cent
       e. One 1995 Lincoln Cent
       f. Three 2007 Lincoln Cent
14. Donald Trump Box containing a
       a. Blue Velvet Bag of:
                i. One 1951 Half Dollar
               ii. One 1964 Half Dollar
              iii. One 1965 Half Dollar
              iv. One 1969 Half Dollar
               v. One 1979 Susan B Anthony Dollar
              vi. One 1946 S Roosevelt Dime
             vii. One 1959 Roosevelt Dime
            viii. One 1963 Roosevelt Dime
              ix. One 1964 Roosevelt Dime
               x. Forty Three 1776-1976 Bicentennial Quarters
              xi. Two 1964 Silver Quarters
             xii. One 1903 Indian Head Penny
                                           6
Case 7:16-cr-00535-CS Document 75 Filed 05/12/20 Page 7 of 7



        xiii. One 1908 Indian Head Penny
        xiv. One 1943 Steel Wheat Penny
         xv. One 1929 Lincoln Wheat Penny
        xvi. One 1937 S Lincoln Wheat Penny
       xvii. Two 1938 Lincoln Wheat Penny
      xviii. One 1940 Lincoln Wheat Penny
        xix. Four 1941 Lincoln Wheat Penny
         xx. One 1942 Lincoln Wheat Penny
        xxi. Three 1944 Lincoln Wheat Penny
       xxii. One 1946 Lincoln Wheat Penny
      xxiii. One 1947 Lincoln Wheat Penny
       xxiv. One 1948 Lincoln Wheat Penny
        xxv. One 1950 Lincoln Wheat Penny
       xxvi. One 1951 Lincoln Wheat Penny
      xxvii. One 1953 Lincoln Wheat Penny
     xxviii. Three 1956 Lincoln Wheat Penny
       xxix. One 1957 Lincoln Wheat Penny
        xxx. One 1958 Lincoln Wheat Penny
       xxxi. One 1974 Penny
      xxxii. One 1981 Penny
b.    Plastic bag containing:
           i. Twelve 2000 Sacagawea Dollar Coins
          ii. One 2001 Sacagawea Dollar Coin
c.    Maroon Velvet Bag containing:
           i. One Vintage NYC Subway Token
          ii. Six Vintage Cutout Subway Token
         iii. Seven GSP Tokens
d.    Gray Suede Bag containing:
           i. Thirty Misc Tokens and foreign coins
          ii. One 1943 Silver dime
e.    Black Velvet Bag containing:
           i. Eight 1979 Susan B Anthony Half Dollars
          ii. Three 1980 Susan B Anthony Half Dollars




                                    7
